507 F.2d 682
75-1 USTC  P 9133
Joseph L. BERNARDI, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee and Third-PartyPlaintiff, v. Walter H. RICHTER, Third-PartyDefendant-Appellant.
Nos. 74-1395 and 74-1396.
United States Court of Appeals, Seventh Circuit.
Heard Nov. 6, 1974.Decided Dec. 23, 1974, Rehearing Denied Jan. 16, 1975.

Douglas L. Barnes, Samuel E. Hirsch, Chicago, Ill., for plaintiff-appellant.
Sott P. Crampton, Asst. Atty. Gen., F. Arnold Heller, Atty., Tax Div., Dept. of Justice, washington, D.C., Warren L. Schmidt, Chicago, Ill., for defendant-appellee.
Before SWYGERT, Chief Judge, MARIS, Senior Circuit Judge,* and CUMMINGS, Circuit Judge.
PER CURIAM.


1
The principal question presented by this appeal is whether the district court correctly found taxpayers Bernardi and Richter were persons responsible for payment of withheld taxes and that they willfully failed to pay them over to the United States, so that they were liable for penalties under Section 6672 of the Internal Revenue Code of 1954 (26 U.S.C. 6672).  The district judge entered findings of fact conclusions of law in favor of the Government.  74-1 U.S.Tax Cas. P9170 (N.D.Ill.1973).  We adopt those findings of fact and conclusions of law as our opinion herein.1


2
Judgment affirmed.



*
 Senior Circuit Judge Albert B. Maris of the Third Circuit is sitting by designation


1
 See also Harrington v. United States, 504 F.2d 1306 (1st Cir. 1974)